Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This office action is in response to application 16/215,411 and RCE filed on 02/08/2021. Claims 2-16 and 22-28 have been previously canceled. Claims 1 and 29 have been amended. Claims 1, 17-21 and 29-34 remain pending in the application.
2.  The Response statement that “Applicant will address this double patenting rejection once the claims have been allowed” has been taken into account.

Specification
3.  The disclosure is objected to because of the following informalities: the cross-reference information must be updated by including information about issued patent/s.  Appropriate correction is required.

Double Patenting
4.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.  Claims 1, 17-21 and 29-34 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-6 and 22-33 of U.S. Patent No. 10,744,883.  Independent claims 1 and 29 in the instant application are similar to claims 1-3 and 28-30 correspondingly in the reference because they recite various scope of invention.
Claims 1 and 29 in the instant application disclose an apparatus/code comprising a plurality of power modules, wherein each of the power modules is capable of supplying an amount of power to a dispenser.  Claims 1-3 and 28-30 in the reference recite similar apparatus/code comprising the plurality of power modules, wherein each of the power modules is capable of supplying the amount of power to the dispenser, and additionally include an output terminal to connect the electric vehicle with charging output. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to a person of ordinary skills in the art to use the apparatus/dispenser/code comprising the plurality of power modules 
6.  Dependent claims 17-21 and 30-34 in the instant application are similar to claims 2-6 and 29-33 in the reference because they recite various scope of invention.  

Claim Rejections - 35 USC § 102
7.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.  Claims 1, 17-21 and 29-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawai et al. (U.S. Pub. No.: 20110285345).
9.  As to claims 1 and 29 Kawai describes:
Claim 1 An apparatus (Abstract), comprising:
a housing (a charge converter device 6/106 shown in Fig.2 as one of three boxes/housings -  ¶¶ 64-65; Figs.1-2, 8);
a plurality of power modules included in a charging station, wherein each of the power modules is capable of supplying an amount of power to a dispenser (a charging station/charging equipment 3 comprises a charge converter device 6/106 that includes a plurality of power conversion units 9 (power modules), each power conversion unit 9 (power module) is a small sized power source having, for example, a supply power of 10 kW that supplied to a charge terminal 18/118 (dispenser) - ¶¶ 63-65; 75; Figs.1-2, 8);

    PNG
    media_image1.png
    658
    807
    media_image1.png
    Greyscale

a first power bus that is coupled to a first dispenser and switchably connected to the plurality of power modules (as shown in Fig.8, most upper power line (first power bus) is coupled to a first charge terminal 118 (first dispenser) and using switching circuit 14 connected to the plurality of power conversion units 9 (power modules) - ¶¶ 65-66; 74-75; 123-124; Figs.1-3, 8);
a second power bus that is coupled to a second dispenser and switchably connected to the plurality of power modules (as shown in Fig.8, next after most upper power line (second power bus) is coupled to a first charge terminal 118 (first dispenser) and using switching circuit 14 connected to the plurality of power conversion units 9 (power modules) - ¶¶ 65-66; 74-75; 123-124; Figs.1-3, 8); and 
a control unit that is coupled to the plurality of power modules, the first dispenser, and the second dispenser (as shown in Figs.1, 8, a charge control device 32/132 (control unit) is connected to each charge terminal 18/118 (dispenser) through a vehicle communication control part 33 and to the plurality of the power conversion units 9 (power modules) using plurality of signal lines – Figs.1, 8), wherein the control unit is configured to:
receive instructions from one or both of the first dispenser and the second dispenser (when the charge appearance setting processing part 37 detects the intruding request operation at the charge terminal 18/118 (dispenser), the charge appearance setting processing part 37 of the charge terminal 18/118 (dispenser) outputs a charge intruding request as manually setting input data/charge pattern Sc (instructions), into the charge operation control part 34 of the charge control device 32/132 (control unit); the charge pattern Sc (instructions) includes detailed charge contents in which a charge time or a charge speed is used as a parameter - ¶¶ 91-94; 79-81; 102-103; Figs.1, 8; 20-28); that
cause the control unit to switchably connect and disconnect the plurality of power modules from the first power bus and the second power bus to dynamically allocate the plurality of power modules between the first dispenser and the second dispenser (when a vehicle 2 is newly charged at the charge terminal 18 (dispenser), one of the power conversion units 9 (power modules) almost completing the charging operation at the charge terminal 118 (dispenser), may be forcedly used as a power supply for newly charging the vehicle 2 (switchably connect the plurality of power modules from the first power bus and the second power bus) at the charge terminal 18 (dispenser); the charge control device 32/132 (control unit) dynamically changes the allocation (switchably connect and disconnect the plurality of power modules from the first power bus and the second power bus) of the power conversion units 9 (power modules) based on the charge pattern Sc manually set by a user (instructions); in this construction, when the charge pattern Sc (instructions) is manually set by a user, the allocation of the power conversion units 9 (power modules) is dynamically changed corresponding to the charge pattern Sc (instructions); accordingly, for example, if a user requests a quick charge, the larger number of the power conversion units 9 are to be allocated for the charging (switchably connect and disconnect the plurality of power modules from the first power bus and the second power bus), while if a user does not request a quick charge, the smaller number of the power conversion units 9 are to be allocated (switchably connect and disconnect the plurality of power modules from the first power bus and the second power bus)for the charging - ¶¶ 90-93; 102-103; 113; 117-119; Figs.1, 6, 8, 20-28), wherein a dynamic allocation of the plurality of power modules between the first and second dispensers is based on a set of factors including one or more properties of active charging sessions on the first and second dispensers, and wherein the properties include, for each active charging session, a duration that an electric vehicle connected to a respective one of the first and second dispensers has been charging (Figs. 13A to 13D show that the plurality of vehicles EV1 to EV4 are sequentially connected to the charge terminal No. 1 to No. 4 (dispensers), and the respective charge patterns (timer charge or quick charge) are set at the charge terminal No. 1 to No. 4 (dispensers); further, these Figs show how the use (or allocation) of the power conversion units (power modules) is changed (switchably connect and disconnect the plurality of power modules from the first power bus and the second power bus) before/after the vehicle EV4 is added; when a user of the vehicle EV4 requests a quick charge at 13:30 (set of factors including one or more properties of active charging sessions), the charge operation for the EV2 and EV3 is temporally stopped (switchably connect and disconnect the plurality of power modules from the first power bus and the second power bus), then restarted when the charge operation of EV4 is completed (switchably connect and disconnect the plurality of power modules from the first power bus and the second power bus); as mentioned above, the timer charge function (duration that an electric vehicle connected to a respective one of the first and second dispensers) provided with the charge converter device 106 allows the function for improving the convenience to be realized, including the function of intruding quick charging, or completing the charging within the specified charge start and end time (duration that an electric vehicle connected to a respective one of the first and second dispensers) - ¶¶ 90-93; 142-144; Figs.1, 6, 8, 13A-13D, 20-28).

10.  As to claims 17-21 and 30-34 Kawai recites:
Claims 17, 30 The apparatus/program, wherein the properties of the active charging sessions further include for each active charging session a type of account associated with the active charging session (¶¶ 15; 119; 126; 144; 234; 245);
Claims 18, 31 The apparatus/program, wherein the properties of the active charging sessions further include for each active charging session one or more of: a duration that the electric vehicle has been parked in proximity to the respective one of the first and second dispensers, a time remaining on the active charging session, an amount of current drawn by the electric vehicle, a percentage of charge complete of the electric vehicle, a percentage of charge remaining of the electric vehicle, a battery temperature of the electric vehicle, a type of the electric vehicle, and a reservation status of the electric vehicle (¶¶ 90-93; 126; 130-136; 150-151; 154-159; 176-181; 245; Figs.9-10, 13-28);
Claims 19, 32 The apparatus/program, wherein the set of factors further includes one or more of: a maximum rate of power that can be dispensed by each of the first and second dispensers and a load supply condition (¶¶ 126; 130-136; 142-145; 188-191; 245; Figs. 9-10; 13-28);
Claim 20 The apparatus, wherein the control unit is further configured to transmit, to the first dispenser and the second dispenser, a status of the plurality of power modules (¶¶ 126; 130-136; 142-145; 166-168; 188-191; 209-217; 245; Figs. 8-11; 13-28);
Claim 21 The apparatus, wherein the status of the plurality of power modules specifies an amount of operating time of each of the plurality of power modules (¶¶ 126; 130-136; 142-145; 166-168; 188-191; 209-217; 245; Figs. 8-11; 13-28).
Claim 33 The non-transitory machine-readable storage medium, wherein the determining to dynamically allocate power between the plurality of power modules is a result of a sum of a requested power draw of the first and second dispensers exceeding a maximum amount supported by the power cabinet (¶¶ 88; 126; 144; 166; 245; Figs.1, 5, 8);
Claim 34 The non-transitory machine-readable storage medium, wherein the deallocating the selected number of power modules from the first dispenser includes the power cabinet relaying a message from the first dispenser to at least one of the power modules to be deallocated that instructs that power module to switchably disconnect from the first power bus (¶¶ 83-87; 126; 144; 162-167; 245).

Conclusion
11.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-4:30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAUM LEVIN/          Primary Examiner, Art Unit 2851